Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The specification is objected to for using a single reference number to designate multiple elements.  
At [0030] line 8, [0052] line 6, and [0053] line 4 the description refers to "first virtual object focal plane 164".  However, this is inconsistent with rest of the description which refers to the first virtual object focal plane as 162, and uses 164 to refer to the second virtual object focal plane.
At [0052] line 7 the description refers to "second virtual object focal plane 162".  This is inconsistent with rest of the description which refers to the second virtual object focal plane as 164, and uses 162 to refer to the first virtual object focal plane.

Allowable Subject Matter
	Claims 1-12, 15-17, and 20-29 are allowed.  US 2019/0243123 A1 is regarded as the closest prior art of record, but it does not disclose or suggest that one waveguide propagates more light within a longer wavelength range and another waveguide propagates more light within a shorter wavelength range, in combination with all the other recited elements.


Conclusion
This application is in condition for allowance except for the formal matter of the above objection to the specification.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Contact Information
Examiner:  571-272-2360
Examiner's direct supervisor:  571-272-2397
Official correspondence by fax:  571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  See http://portal.uspto.gov/external/portal for more information about the PAIR system.  Questions regarding access to the Private PAIR system may be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Michael Stahl/Primary Examiner, Art Unit 2874